IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,635-01


                              IN RE JERAMIAH CLARK, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1299499-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                           OPINION


       Relator filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 184th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       On July 9, 2014, we held his application in abeyance and ordered Respondent, the District

Clerk of Harris County, to file a response. On March 23, 2015, we received copies of the State’s

acknowledgment of receipt of Relator’s application, dated July 24, 2013, and an order designating

issues (ODI) the trial judge signed on September 11, 2013. This ODI was not timely entered and
                                                                                                 2

interfered with Respondent’s duty to forward Relator’s application to this Court. TEX . CODE CRIM .

PROC. art. 11.07, § 3(c); Martin v. Hamlin, 25 S.W.3d 718, 719 (Tex. Crim. App. 2000).

       We conditionally grant Relator’s application for a writ of mandamus and direct Respondent

to immediately forward his habeas application to this Court. Following custom, we will issue the

writ only if Respondent fails to comply.



Filed: April 15, 2015

Do not publish